Per Curiam:

We are satisfied with the law as declared by us in this case, ante, p. 66, and discover nothing to call for a rehearing.
The plaintiff is entitled to the enforcement of the contract made by him with H. C. Long. Mrs. Long is estopped from setting up her title to the land under the deeds from Long through Yedder to herself. Her contingent estate in the premises rests upon the ground that she is the wife of H. C. Long, and did not sign the written contract of April 22, 1881. If H. C. Long outlives his wife, there will be no contingent interest to contest. It is not necessary now to decide whether Mrs. Long or Mrs. Crockett is the holder of the contingent estate of Mrs. Long.
The motion for a rehearing will be overruled.